Appeal from that part of an order of Supreme Court, Monroe County (Galloway, J.), entered August 10, 2001, that granted defendants’ cross motion to compel plaintiff to submit to a further deposition.
It is hereby ordered that the order insofar as appealed from be and the same hereby is unanimously reversed on the law without costs and the cross motion is denied.
Memorandum: Supreme Court erred in granting defendants’ cross motion to compel plaintiff to submit to a further deposition. Defendants’ failure to comply with 22 NYCRR 202.7 (a) requires denial of the cross motion (see, Barnes v NYNEX, Inc., 274 AD2d 368; Sixty-Six Crosby Assoc. v Berger & Kramer, 256 AD2d 26; Vasquez v G.A.P.L.W. Realty, 236 AD2d 311, 312; Romero v Korn, 236 AD2d 598; Koelbl v Harvey, 176 AD2d *8591040). Present — Pigott, Jr., P.J., Pine, Hayes, Hurlbutt and Lawton, JJ.